NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 04a0014n.06
                           Filed: October 6, 2004

                                           03-4211

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


THE EXTRACORPOREAL ALLIANCE,                   )
L.L.C.,                                        )
                                               )
       Plaintiff-Appellant,                    )
                                               )
v.                                             )   ON APPEAL FROM THE UNITED
                                               )   STATES DISTRICT COURT FOR THE
MICHAEL ROSTECK, et al.,                       )   NORTHERN DISTRICT OF OHIO
                                               )
       Defendants-Appellees.                   )




       Before: KENNEDY, DAUGHTREY, and COOK, Circuit Judges.


       PER CURIAM. The plaintiff, The Extracorporeal Alliance, L.L.C. (Alliance), appeals

the district court's denial of its motion for a preliminary injunction against defendants

Michael Rosteck and his company, Advanced Perfusion, L.L.C. Had it issued, the

injunction would have prevented Advanced Perfusion from doing business with the St.

Elizabeth Hospital Medical Center in Youngstown, Ohio. The plaintiff alleges that in signing

an agreement to provide services to the hospital, Rosteck breached a written non-compete

agreement he had entered into with the Alliance’s predecessor company, that he breached

a confidentiality agreement with Alliance, that he misappropriated Alliance’s trade secrets,

that he breached his duty of loyalty and his fiduciary duty to Alliance, and that he tortiously

interfered with Alliance’s contract and business relationships. The district court reviewed
03-4211


the motion under the well-established four-prong test of Frisch’s Restaurant, Inc. v.

Shoney’s Inc., 759 F.2d 1261, 1263 (6th Cir. 1985), and denied the plaintiff's motion after

determining that Alliance had failed to establish that an injunction was appropriate.


       Specifically, the district court found that Alliance was likely to succeed on only one

of the claims set out in the complaint, i.e., the alleged breach of loyalty. The district court

also determined that Alliance would not be harmed in the absence of injunctive relief

because any injury suffered by Alliance could be fully compensated by monetary damages.

The court further held that although the public interest factor did not weigh in favor of either

party, both the defendant and the hospital would suffer substantial injury if the wide-ranging

injunctive relief requested by Alliance was granted.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we cannot say with any certainty that the district court was

completely correct in its assessment of the plaintiff’s likelihood of success on the merits.

However, our function on appeal is limited to a review of the court’s order for abuse of

discretion, and when the district judge’s determination is measured by that standard, we

cannot conclude that the district court erred in denying the request for a preliminary

injunction. Because the analysis to support this decision has been carefully and fully

articulated by the district court, the issuance of a detailed opinion by this court would be

duplicative and would serve no useful purpose. Accordingly, we AFFIRM the judgment of




                                             -2-
03-4211


the district court upon the reasoning set out by that court in its memorandum opinion and

order entered on September 5, 2003.




                                          -3-